         Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 1 of 16




                       IN THE UNITED STA TES DISTRICT COURT
                    FOR THE EASTER1" DISTRICT OF PE~NSYLVANIA


 ANDREW PERRONG, individually and on               I
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff
                                                       Case No. 2:19-cv-01367-JP
 vs.

 RUSHMORE ENERGY, LLC and CJ                           FIRST AMENDED CLASS ACTION
 CONSUL TING, Bl"C.                                    COMPLAINT

                Defendants.                                                                        D

                     HRST AMENDED CLASS ACTION COMPLAINT

                                      Preliminary Statement

        I.     Plamtiff Andrew Perrong ("Plaintiff'), brings this action under the Telephone

Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferat10n of mtrus1ve, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Rushmore Energy, LLC ("Rushmore Energy") hired the co-defendant CJ

Consulting, Inc. ("CJ Consulting"), who made a pre-recorded telemarketing call to Mr. Perrong's

residential telephone number, which is prohibited by the TCPA. Mr. Perrong's telephone number

is charged per call and making an automated and telemarketing call to such a number is                 ..
                                                                                                       ',I
separately prohibited by the TCP A.

       3.      The Plaintiff never consented to receive the call, which was placed to him for

telemarketing purposes. Because telemarketing campaigns genera1ly place calls to hundreds of

thousands or even millions of potential customers en masse, the Plaintiff brings this action on
            Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 2 of 16




 behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

 from or on behalf of Defendants.

         4.      A class action is the best means of obtaining redress for the Defendants' wide

 scale illegal telemarketing and is consistent both with the private right of action afforded by the

 TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.


                                                 Parties

        5.       Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of this

District.

        6.      Defendant Rushmore Energy, LLC is a Texas limited liability company with its
                                                                                                       '
principal place of business in Houston, TX. The Defendant has a Registered Agent of CT\
                                                                                               '
Corporation, 116 Pine St., Suite 320 m Harrisburg, PA 17101. Defendant provides energy

services into this District, as it attempted to do with the Plaintiff. The Defendant is also

registered to do business into this District.

        7.      Defendant CJ Consulting, Inc. is an Alabama domestic corporation. The

Defendant has a Registered Agent of Christopher Jockisch, 150 Du Rhu Dr., 106 in Mobile, AL

36608. Defendant engages in telemarketing mto the states which Rushmore is licensed to provide

energy, including into this District, as it did with the Plaintiff.

                                        Jurisdiction & Venue

        8.      The Court has subJect-matter junsd1ct1on under 28 U.S.C. § 1331 because the

Plaintiffs claims arise under federal law.

       9.       Defendants regularly engage m business in this District, including making

telemarketing calls into this District, and soliciting business from this District for Rushmore's
         Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 3 of 16




 regionalized energy programs. Furthermore, Rushmore provides Pennsylvania residents with

 services in this District.

         10.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

 events or omissions giving rise to the claim occurred in this District, as the telemarketing calls to

the Plaintiff occurred in this District.

                              The Telephone Consumer Protection Act

         11.     In 1991, Congress enacted the TCP A to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that "[u]nrestricted telemarketing ...

can be an intrusive invasion of privacy[.]" Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

        12.     The TCPA makes it unlawful "to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone service." See 47 lJ.S.C. § 227(b)(l)(A)(iii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

§ 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

        13.     The TCPA also makes it unlawful "to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party." See 47 U.S.C. § 227(b)(l)(B).

        14.     According to findings by the Federal Communication Commission ("FCC"), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 4 of 16




 greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

 and inconvenient.

        15.     The FCC also recognized that "wireless customers are charged for incoming calls

 whether they pay in advance or after the minutes are used." In re Rules and Regulations

 Implementing the Tel. Consumer Prot. Act of 1991, CG Docket ;\;o. 02-278, Report and Order,

 18 F.C.C. Red. 14014, 14115 ~ 165 (2003).

        16.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls ("robocalls") to wireless numbers and residential lines.

Specifically, it ordered that:

       [A] consumer's written consent to receive telemarketing robocalls must be signed
       and be sufficient to show that the consumer: (I) received "clear and conspicuous
       disclosure" of the consequences of providing the requested consent, i.e., that the
       consumer will receive future calls that deliver prerecorded messages by or on
       behalf of a specific seller; and (2) having received this information, agrees
       unambiguously to receive such calls at a telephone number the consumer
       designates.[] In addition, the written agreement must be obtained "without
       requiring, directly or indirectly, that the agreement be executed as a condition of
       purchasing any good or service.[]"

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Red. 1830, 1844 (2012) (footnotes omitted).


                      The Growing Problem of Automated Telemarketing

       17.     ··Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC." Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07122/cutting-robocalls (statement of FCC

chairman).

       18.     "The FTC receives more complamts about unwanted calls than all other

complaints combined." Staff of the Federal Trade Commission's Bureau of Consumer
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 5 of 16




Protection, In re Rules and Regulations Implementing the Telephone Consumer Protectwn Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/l 60616robocallscomment.pdf.

        19.    In fiscal year 2017, the FTC received 4,50 I, 967 complaints about robocalls,

compared with 3,401,614 m 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 20 I 7), https://www.ftc.gov/news-

events/press-releases/2017/l2/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       20.     The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It's

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/20 I 8/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here's What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

       21.     Even more recently, a technology provider combating robocalls warned that

nearly half of all calls to cell phones next year will be fraudulent. Press Release, First Orion,

Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),

https://www.pmewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-

by-2019-3007 I 1028.html

                                        .Factual Allegations
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 6 of 16




        22.        Rushmore is an electric generation supplier that attempts to sell their services to

 residents of Ohio and Pennsylvania.

        23.        Rushmore uses telemarketing to promote its products.

        24.        However, Rushmore's contact with the potential new customers is limited, and

the telemarketing is conducted by third parties, such as CJ Consulting.

        25.       CJ Consulting's telemarketing efforts include the use of pre-recorded messages to

send telemarketing calls.

        26.       Recipients of these calls, includmg Plaintiff, did not consent to receive them.

        27.       The Defendants used this equipment because it allows for thousands of automated

calls to be placed at one time, but its telemarketing representatives, who are paid by the hour,

only talk to individuals who pick up the telephone or respond to the text contact through a

telephone call.

       28.        Through this method, the Defendants shifts the burden of wasted time to the

consumers it calls with unsolicited messages.

                                       The Call to Mr. Perrong
       29.        Plaintiff Perrong is a "person" as defined by 47 U.S.C. § 153(39).

       30.        Plaintiffs telephone number is (2 I 5) 338-XXXX.

       31.        The Plaintiff is charged for each call placed to that number.

       32.        CJ Consulting placed a telemarketing call to Plaintiffs number on March 5,2019.

       33.        A pre-recorded message was then played.

       34.        The use of a pre-recorded message is a consistent with the use of an ATDS, as it

would be illogical to manually call numbers only to then play a pre-recorded message.

       35.        The Caller ID Number was (267) 587-1097.

       36.        The Defendants are not located in Pennsylvania.
         Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 7 of 16




         37.     Instead, the Defendants used a local Caller ID number

         38.     The local Caller ID number was used to mislead call recipients into believing the

 call was local, so there would be a better chance that they would answer. This is also consistent

 with the use of an AIDS.

        39.     The company was not identified in the pre-recorded message, so the Plaintiff

 responded to speak with a live individual.

        40.     The Plaintiff was able to identify Rushmore Energy by feigning interest m the

generic energy savings telemarketmg pitch that was made on the call.

        41.     CJ Consulting was not identified at any point during the call, '1:nd instead the

Rushmore name was used. Rushmore later voluntarily identified CJ Consulting as the company

responsible for the Plaintiff.

                                       Common Allegations

       42.     A number of individuals have complained about energy telemarketing calls from

Rushmore:

       Now its [sic] a telescammer called Rushmore Energy with[***] in the call ctr. Corporate
       located at 3 Sugar Creek Center Boulevard, Ste 100 or 186,Sugarland, TX 77478. CALL
       800-590-7295, 28 l-494-3453. !\1anaging member, Rahil Jafry. Other address P 0. BOX
       2640, SUGARLAND, TX, 77478 .... 21 l E. 7th St, Ste. 620, Austin, TX, 78701

       Caller: RUSHMORE ENERGY

       Call type: Telemarketer

See http://800notes.com/Phone.aspx/l-508-523-6I0l (Last Visited March 5, 2019).


       Rushmore Energy telemarketing

       Call type: Telemarketer


       Telemarketer for electric services.
         Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 8 of 16




         Caller: Rushmore Servies [sic]

         Call type: Telemarketer

 See http://800notes.com/Phone.aspx/l-2l5-383-3376 (Last Visited March 5, 2019).

         They call and hang up, so that you will call back ... They record the conversation w/o
         permission. This is illegal in PA 18 Pa. Cons. Stat. § 5703. Employees are RUDE. hung
         up on multiple times

         Caller: Rushmore Energy

        Call type: Telemarketer

Seehttp://800notes.com/Phone.aspx/l-7l7-409-l070 (Last Visited March 5, 2019).

        43.     In fact, individuals have complained about getting calls from the same Caller ID

that called the Plaintiff:

                Continuously calls and leaves no message.

https://whocallsme.com/Phone-Number.aspx/2675871097 (Last Visited March 9, 2019).

        (267) 587-1097 is a Utility Scam

https://www.nomorobo.com/lookup/267-587-l097(Last Visited March 9, 2019).

        44.     To the extent Rushmore contends that it obtained consent or agreement from

Plaintiff and the class members for the calls at issue here, the Telemarketing Sales Rule, 16

C._F.R. § 310.5(a)(5), requires that such records be maintained.

       45.      In any event, consent is an affirmative defense under the TCPA, and is

unavailable unless Rushmore can show that 1t had prior express consent in writing, and that it has

otheiwise complied with all of the requirements of 47 C.F.R. § 64. l 200(c)(2), including

maintaining written procedures on national do-not-call rules, training personnel on nat10nal do-

not-call rules, maintaining an internal do-not-call hst, and accessing the national do-not-call
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 9 of 16




database no more than 31 days prior to making any calls, and maintaming records documenting

such access.

       46.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance and disturbed the solitude of plaintiff and the class.

                Rushmore's Liability and its Arrangement with CJ Consultin2

       47.     For more than twenty years, the FCC has explained that its "rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations." In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, IO FCC Red 12391, 12397 (C' 13) ( 1995).

       48.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing "may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers."'

       49.     In that ruling, the FCC instructed that sellers such as Rushmore may not avoid

liability by outsourcing telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised thlfd parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many


   In re Joint Petition Filed by DJS!! Network. LLC et al. for Declaratory Ruling Concerning
   the TCPA Rules, 28 FCC Red 6574, 6574 (,JI) (2013) ("May 2013 FCC Ruling").
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 10 of 16




        cases substantially more expensive and less efficient, since consumers (or law
        enforcement agencies) would be required to sue each marketer separately in order
        to obtain effective relief. As the FTC noted, because "[ s ]ellers may have
        thousands of 'independent' marketers, suing one or a few of them is unlikely to
        make a substantive difference for consumer privacy."

May 20/3 FCC Ruling, 28 FCC Red at 6588 (~ 37) (internal citations omitted).

        50.     The May 2013 FCC Ruling held that, even absent evidence of a formal

contractual relationship between the seller and the telemarketer, a seller is liable for

telemarketing calls if the telemarketer "has apparent (if not actual) authority" to make the calls.

28 FCC Red at 6586 (fi 34).

        51.    The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

        [A]pparent authority may be supported by evidence that the seller allows the
       outside sales entity access to information and systems that normally would be
       within the seller's exclusive control, including: access to detailed information
       regarding the nature and pricing of the seller's products and services or to the
       seller's customer information. The ability by the outside sales entity to enter
       consumer information into the seller's sales or customer systems, as well as the
       authority to use the seller's trade name, trademark and service mark may also be
       relevant. It may also be persuasive that the seller approved, wrote or reviewed the
       outside entity's telemarketing scripts. Finally, a seller would be responsible under
       the TCP A for the unauthorized conduct of a third-party telemarketer that is
       otherwise authorized to market on the seller's behalf if the seller knew (or
       reasonably should have known) that the telemarketer was violating the TCPA on
       the seller's behalf and the seller failed to take effective steps within its power to
       force the telemarketer to cease that conduct.

FCC Red at 6592 (ii 46 ).

       52.     By engaging CJ Consulting to make calls on behalf of its agents to generate new

business, Rushmore "mamfest[ ed] assent to another person ... that the agent shall act on the

princtpal's behalf and subject to the principal's control" as described in the Restatement (Third)

of Agency.

       53.     Moreover, Rushmore maintamed interim control over CJ Consulting's actions.
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 11 of 16




         54.     For example, Rushmore controlled the states that it allowed CJ Consulting to call.

         55.     Furthermore, Rushmore had day-to-day control over CJ Consulting's actions,

 including the ability to require it to scrub against the National Do-Not-Call registry and prohibit

 it from using an ATDS to contact potential customers of Rushmore. Rushmore failed to make

 such an instruction to CJ Consulting, and as a result, is liable for CJ Consulting's conduct.

        56.     Rushmore also gave interim instructions to CJ Consulting by providing the

 volume of calling and leads it would purchase.

        57.     CJ Consulting transferred customer information directly to Rushmore's third

party vendor, who had the ability to bind them in contract. Thus, the company that Rushmore

hired has the "ability ... to enter consumer mformation into the seller's sales or customer

systems," as discussed in the May 2013 FCC Ruling. As such, the company that Rushmore hired

is an apparent agent of Rushmore.

        58.     Finally, the May 2013 FCC Ruling states that called parties may obtain "evidence

of these kinds of relationships ... through discovery, if they are not independently privy to such

information." Id. at 6592-593 (146). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer "should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller's authorized agent." Id. at 6593 (~ 46).

                                      Class Action Statement

       59.     As authorized by Rule 23(b)(2) and/or 23(b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of all other persons or entities similarly situated

throughout the United States.

       60.     The classes of persons Plaintiff propose to represent include:
       Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 12 of 16




       Automated Telemarketing Call Class

       All persons within the United States: (a) to whom Defendants and/or a third party
       acting on Defendants' behalf, made one or more non-emergency telephone calls;
       (b) to a cellular telephone number or to a number where the recipient is charged
       for the call; (c) using an automatic telephone dialing system or an artificial or
       prerecorded voice; and (d) at any time in the period that begins four years before
       the date of filing this Complaint to trial.

       Pre-Recorded Telemarketing Call to Residential Line Class

       All persons within the United States: (a) to whom Defendants and/or a third party
       acting on Defendants' behalf, made one or more non-emergency telephone calls;
       (b) promoting Defendants' products or services; (c) to a residential telephone
       number; (d) using an artificial or prerecorded voice; and (e) at any time in the
       period that begins four years before the date of the filing of this Complaint to trial.


       61.     Excluded from the class are the Defendants, any entities in which the Defendants

has a controlling interest, the Defendants' agents and employees, any Judge to whom this action

is assigned, and any member of the Judge's staff and immediate family.

       62.     The proposed class members are identifiable through phone records and phone

number databases.

       63.     The potential class members number m the thousands, at least. Individual jomder

of these persons is impracticable.

       64.     Plaintiff is a member of the proposed classes.

       65.     There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

               a.    Whether Rushmore used pre-recorded messages to make the calls at issue;

               b.    Whether Rushmore placed telemarketing calls without obtaining the

                     recipients' valid prior express written consent;
       Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 13 of 16




                c.     Whether Rushmore's violations of the TCPA were negligent, willful, or

                       knowing; and

               d.      Whether the Plaintiff and the class members are entitled to statutory

                       damages because of Rushmore's actions.

       66.      Plaintiffs claims are based on the same facts and legal theories as the claims of

all class members, and therefore are typical of the claims of class members, as the Plaintiff and

class members all received telephone calls through the same automated telemarketing process.

       67.     Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the

classes, and he is represented by counsel skilled and experienced in class actions, including

TCP A class actions.

       68.     Common questions of law and fact predominate over questions affectmg only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Rushmore and/or its agents.

       69.     The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the

small recoveries available through individual actions.

       70.     Plaintiff is not aware of any litigation concemmg this controversy already

commenced by others who meet the criteria for class membership described above.
        Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 14 of 16




                                                 Legal Claims

                                                Count One:
                                Violations of the TCPA, 47 U.S.C. § 227(b)

         71.         Plaintiff incorporates the allegations from all previous paragraphs as if fully set

 forth herein.

        72.          The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants' behalf constitute numerous and multiple

violations of the TCPA, 47 U S.C. § 227, by making calls, except for emergency purposes, with

a pre-recorded message to the residential telephone line of the Plaintiff and to a number for

which the party is charged for the call.

        73.          The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants' behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

a pre-recorded message to a telephone number of the Plaintiff where he was charged for the call.

        74.          As a result of Defendants' and/or their affiliates, agents, and/or other persons or

entities acting on Defendants' behalfs violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made.

        75.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendants and/or their affiliates, agents, and/or other persons or entities acting

on Defendants' behalf from making calls, except for emergency purposes, to any residential

number using an artificial or prerecorded voice in the future.

       76.       The Defendants' violations were negligent, willful, or knowing.




                 I
       Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 15 of 16




                                           Relief Sought

        For himself and all class members, Plaintiff requests the following relief:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff as representative of the Classes;

       C.      Appointment of the undersigned counsel as counsel for the Classes;

       D.      A declaration that Defendants and/or their affiliates, agents, and/or other related

entities' actions complained of herein violate the TCPA;

       E.      An order enjoining Defendants and/or their affiliates, agents, and/or other persons

or entities acting on Defendants' behalf from making calls, except for emergency purposes, to

any residential number using an artificial or prerecorded voice in the future.

       F.      An award to Plaintiff and the Classes of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiff request a jury trial as to all claims of the complaint so triable.


                                      Plaintiff,
                                      By Counsel,


                                      Isl Anthony I. Paronich
                                      Anthony I. Paronich
                                      Paromch Law, P.C.
                                      350 Lmcoln Street, Suite 2400
                                      Hingham, MA 02043
                                      (508) 221-1510
                                      anthony@paronichlaw.com
                                      Pro Hae Vice

                                      Clayton S. Ylorrow
                                          Email: csm@consumerlaw365.com
       Case 2:19-cv-01367-JP Document 12 Filed 05/13/19 Page 16 of 16




                                          Morrow & Artim, PC
                                          304 Ross Street, 7th Floor
                                          Pittsburgh, PA 15219
                                          Telephone: (412) 281-1250


Dated: 5111/2019


                                 CERTIFICATE OF SERVICE

       I hereby certify that on 5/11/2019, I filed the foregoing with the Clerk of the Court who

will send notification using the CM/ECF system of such filing to all counsel ofrecord.


                                            Isl Anthony I. Paronich
                                            Anthony I. Paronich




                                                                                                   j
                                                                                         FILE.

                                                                                                       ..
